         Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 1 of 16


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
Robert A. McNeil                 )
729 Grapevine Hwy#148            )
Hurst, TX 76054                  )
713-806-5199,                    )
                 Plaintiff,      )
                                 )
       v.                        )
                                 )
U.S. State Department            )
The Executive Office             )
Office of the Legal Adviser      )
Suite 5.600                      )   Civil Action No. 20-cv-00329-JDB
       th
600 19 Street, NW                )
Washington, D.C. 20522           )            26 U.S.C. §7345
202-647-4000,                    )            26 U.S.C. §6213
                                 )            26 U.S.C. §6501
Internal Revenue Service         )
Office of Procedure              )
and Administration               )
1111 Constitution Ave., NW       )
Washington, D.C. 20224           )
800-829-1040,                    )
                   Defendants    )
__________________________________________________________________

                      AMENDED COMPLAINT
__________________________________________________________________
       I, Robert A. McNeil (“Plaintiff”), bring this action against Defendants U.S. Department

of State (“State”) and the Internal Revenue Service (“IRS”) seeking judicial review of evidence

provided by Defendants to justify the IRS’ confiscation of more than $30,000 of my lawful

earnings and Social Security benefits, in violation of 26 U.S.C. §§62131 and 65012, and State’s

withholding of my passport because of IRS’ alleged “certification of seriously delinquent federal

tax debt”, as defined in 26 U.S.C. §7345(b) 3 . In addition, Defendants are violating my 5th

1
   26 U.S. Code § 6513. Time return deemed filed and tax considered paid
2
   26 U.S. Code § 6501. Limitations on assessment and collection
3
  Per 26 U.S.C. §7345(b) - (1) In general, for purposes of this section, the term “seriously
delinquent tax debt” means an unpaid, legally enforceable Federal tax liability of an individual
                                               [1]
         Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 2 of 16



Amendment Right to due process of law, based on their creation and use of erroneous records.

As grounds therefor, I allege the following:

                                JURISDICTION AND VENUE

       1. The Court has jurisdiction over this action pursuant to Title 5 of the U.S. Code and 28

U.S.C. §1331.

       2. Venue is proper in this district pursuant to 28 U.S.C. §1391(e).

                                           PARTIES

       3. I, Robert A. McNeil, am a seventy-one-year-old natural born American National who

resides at 729 Grapevine Hwy #148, Hurst, Texas 76054. I actively seek to promote

transparency, accountability and integrity in government, and fidelity to the rule of law. From

time to time, as part of this mission, I request records from federal agencies pursuant to FOIA

and analyze the responses I receive and then disseminate my findings and any responsive records

to the American public to inform them about “what their government is up to.”

       4. Defendant U.S. Department of State (“State”) is an agency of the United States

Government and is headquartered at 2201 C Street, NW, Washington, D.C. 20520. On

information and belief, Defendant State has possession, custody, and control of records alleging

that I have a “seriously delinquent federal tax debt”, thereby justifying its rejection of my

passport renewal application under 26 U.S.C. §7345.

       5. Defendant Internal Revenue Service (“IRS”) is an agency of the United States

Government and is headquartered at 1111 Constitution Ave., NW, Washington, D.C. 20224. On

information and belief, Defendant IRS has possession, custody, and control of records alleging

that I have a “seriously delinquent federal tax debt”, in violation of 26 U.S.C. §§6213 and 6501,

(A) which has been assessed, (B) which is greater than $50,000, and (C) with respect to which (i)
a notice of lien has been filed pursuant to section 6323 and the administrative rights under
section 6320 with respect to such filing have been exhausted or have lapsed, or (ii) a levy is
made pursuant to section 6331.
                                               [2]
          Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 3 of 16



thereby causing Defendant State to reject my passport renewal application under 26 U.S.C.

§7345.

         6. This document is organized as follows

              Section I.    Statement of Facts

              Section II.   No Notice of Deficiency Served on Me: No Debt Owed

              Section III. Defendant State Concedes No Meaningful Certification from IRS

                                             Section I
                                        Statement of Facts

         7. On February 5, 2020, I filed my Original Complaint [1] suing State to compel

compliance with the Freedom of Information Act, 5 U.S.C. §552 (“FOIA”). In my Complaint, I

requested:

         The sworn, signed document provided to the United States Department of State
         by the Department of Treasury’s Internal Revenue Service “certifying” that I
         have a seriously delinquent tax debt, as referenced in the attached June 27, 2018
         State Department letter denying my request to renew my passport.

             Here, in this Amended Complaint, I incorporate, by reference, my Original Complaint

in its entirety.


         8. On April 2, 2020, Defendant State filed its Answer [6] to my Original Complaint,

stating “Plaintiff is not entitled to compel production of records exempt from disclosure by one

or more exemptions of the FOIA, 5 U.S.C. § 552.” [See Answer, pg. 6, “Defenses”]. State’s

counsel provided no citation, nor any specific 5 U.S.C. §552(b)(1-9) exemption as evidence

supporting his arbitrary and capricious4 conclusion.

4
  “The statute known as the FOIA is actually a part of the Administrative Procedure Act (APA).
Section 3 of the APA as enacted in 1946 gave agencies broad discretion concerning the
publication of governmental records. In 1966 Congress amended that section to implement " `a
general philosophy of full agency disclosure.'" The amendment required agencies to publish their
rules of procedure in the Federal Register, 5 U. S. C. § 552(a)(1)(C), and to make available for
public inspection and copying their opinions, statements of policy, interpretations, and staff
manuals and instructions that are not published in the Federal Register, § 552(a)(2). In addition,
                                                 [3]
         Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 4 of 16



       9. On April 16, 2020, I filed my Reply [7] to State’s Answer [6], requesting the Court,

among other things, to

           (1) order Defendant to conduct searches for any and all records responsive to
               my request for a copy of the sworn, signed document provided to the
               United States Department of State by the Department of Treasury’s IRS
               certifying that I have a seriously delinquent tax debt and demonstrate that
               it employed search methods reasonably likely to lead to the discovery of
               records responsive to the request;

           (2) order Defendant to produce, by a date certain, any and all non-exempt
               records to my request and a Vaughn index of any responsive records
               withheld under claim of exemption;

           (3) enjoin Defendant from continuing to withhold any and all non-exempt
           records responsive to the request.

       10. On April 17, 2020, Judge Bates issued an Order [8] stating “The Court has reviewed

the complaint and the answer in this case. Defendant [State] raises grounds for dismissal or

summary judgment but has not yet filed a dispositive motion. Accordingly, it is hereby

           ORDERED that the parties shall confer and submit by not later than May 19,
           2020, a proposed briefing schedule for the filing of dispositive motions to
           resolve this matter or, in the alternative, a proposed schedule for processing
           and producing responsive materials. In the event the parties cannot agree,
           separate proposals shall be filed by that date.”

       11. On May 19, 2020, Defendant State’s counsel, AUSA Alan Burch, and I filed a Joint

Status Report [9] stating

           Upon investigation, it appears that the Department of State does not have the
           certification. The parties are negotiating alternatives to continuing the
           litigation of this FOIA case. Accordingly, the parties respectfully request that
           the Court give them 30 days to file a joint status report, at which time the



§ 552(a)(3) requires every agency "upon any request for records which . . . reasonably describes
such records" to make such records "promptly available to any person." If an agency improperly
withholds any documents, the district court has jurisdiction to order their production. Unlike the
review of other agency action that must be upheld if supported by substantial evidence and not
arbitrary or capricious, the FOIA expressly places the burden "on the agency to sustain its
action" and directs the district courts to "determine the matter de novo." United States
Department of Justice, et al. v. Reporters Committee for Freedom of the Press, et al. S. Ct., 489
U.S. 749 at 755 (1989).
                                               [4]
         Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 5 of 16


           parties expect to be able to propose a briefing schedule if the alternatives
           have not proven fruitful.

       12. On May 19, 2020, Judge Bates issued a Minute Order [8] stating that “the parties

shall file another joint status report by not later than June 18, 2020, which shall include a

proposed schedule for further proceedings.”

       13. On June 18, 2020, Defendant State’s counsel, AUSA Alan Burch, and I filed a Joint

Status Report [9] stating

           •   Plaintiff informed counsel for Defendant today that he plans to move for
               summary judgment today.
           •   Defendant proposes the following brief schedule for the remaining
               deadlines for briefing summary judgment:
           •   Defendant files its combined opposition to Plaintiff’s motion for summary
               judgment and cross motion for summary judgment by July 20, 2020;
           •   Plaintiff files his combined reply in support of his motion for summary
               judgment and opposition to Defendant’s cross motion by August 20, 2020;
               and
           •   Defendant files its reply in support of its cross motion by August 31, 2020.
           •   Plaintiff consents this schedule.

       14. On June 22, 2020, Judge Bates issued a Minute Order stating that

           “Upon consideration of [10] joint status report, and the entire record herein,
           it is hereby ORDERED that the following schedule shall govern further
           proceedings: plaintiff shall file his motion for summary judgment by not later
           than June 26, 2020; defendant shall file its opposition to plaintiff's motion for
           summary judgment and its cross-motion for summary judgment by not later
           than July 20, 2020; plaintiff shall file his reply in support of his motion for
           summary judgment and opposition to defendant's crossmotion by not later
           than August 20, 2020; and defendant shall file its reply in support of its cross-
           motion by not later than August 31, 2020. SO ORDERED.”

       15. On June 22, 2020, I filed Plaintiff’s Motion for Summary Judgment [11] stating:

           “In light of the following verified facts:

           1) I never received a signed, sworn copy of Notice CP508C from the IRS5,
           2) the IRS admitted, in its FOIA response, that no signed, sworn Notice
              CP508C exists6, and

5
  “Certification to the State. The IRS will send you Notice CP508C at the time the IRS certifies
seriously delinquent tax debt to the State Department.” https://www.irs.gov/businesses/small-
businesses-self-employed/revocation-or-denial-of-passport-in-case-of-certain-unpaid-taxes
6
  See Exhibit 11 to Complaint, ECF No. 1 at pg. 53 of 79.
                                                 [5]
         Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 6 of 16


           3) Counsel for State admitted, in the June 18, 2020 Joint Status Report [10],
              that "Upon investigation, it appears that the Department of State does not
              have the certification",
           there are no unresolved fact controversies to be litigated.

           Therefore, pursuant to Fed. R. Civ. P. 56, I move the Court to enter summary
             judgment against Defendant U.S. Department of State.

           WHEREFORE, Plaintiff Robert A. McNeil prays that the Court grant this
           Motion for Summary Judgment and enter judgment as follows:
             (1) order Defendant State to immediately issue a passport to Plaintiff
                 Robert Allen McNeil,
             (2) waive the passport application fee confiscated by State when it denied
                 Plaintiff’s 2018 passport renewal application, and
             (3) (3) grant Plaintiff reimbursement of court filing fees, printing and
                 postage expenses, and such other relief as the Court deems just and
                 proper.”

                                           Section II
                     No Notice of Deficiency Served on Me: No Debt Owed

                                 U.S. Tax Court Case # 22578-19

                                                 Petition

       16. On January 10, 2020, I filed a Petition in the United States Tax Court, [See Exh. B,

Petition, All], requesting that the trial be held in Dallas, Texas. In that Petition, I claimed I never

received signed, sworn Notices of Deficiency or Notices of Determination for the period 2000

thru 2018. The case, styled Robert Allen McNeil v. Commissioner of Internal Revenue, was

assigned Docket No. 22578-19.

                               The Commissioner’s Motion to Dismiss

       17. On March 11, 2020, Ms. Cindy Lynn Wofford, IRS Attorney, SB/SE, Dallas, Texas

filed the Respondent IRS’ Motion to Dismiss for Lack of Jurisdiction. [See Exh. B]. In her

Motion, Ms. Wofford writes:

       “….respondent searched his records and found no evidence that respondent issued to
       petitioner a notice of deficiency within the requisite time period for any of the tax years at
       issue.”. [Exh. C, Motion, pg. 4, para. 9, emphasis added]. Further, she wrote,
       “….respondent searched his records and found no evidence that petitioner participated in
       a CDP hearing with respect to any of the tax years at issue or that Appeals issued to

                                                  [6]
         Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 7 of 16


       petitioner a notice of determination within the requisite time period (or any other time)
       for any of the tax years at issue.” [Exh. C, Motion, pg. 5, para. 11, emphasis added].

       18. Finally, under the name of Michael J. Desmond, Chief Counsel, Internal Revenue

Service, she stated “WHEREFORE, for the foregoing reasons, respondent requests that this

motion be granted.” [Exh. C, Motion, pg. 6, last sentence].

The motion ended with a listing of the following attorneys:

       OF COUNSEL:
          JOSEPH W. SPIRES, Division Counsel (SB/SE)
          AUDREY M. MORRIS, Area Counsel (SB/SE, Area 6)
          MOENIKA N. COLEMAN, Area Counsel (SB/SE, Area 6)

                                     Judge’s Order of Dismissal

       19. On May 21, 2020, Chief Judge Maurice B. Foley issued his Order of Dismissal for

Lack of Jurisdiction. [See Exh. D]. In his Order, he wrote:

       The motion as supplemented sought dismissal on the ground that no notice of
       deficiency as authorized by section 6212 and required by section 6213(a) or
       notice of determination pursuant to section 6320 and/or 6330 of the Internal
       Revenue Code (I.R.C.) to form the basis for a petition to this Court had been sent
       to petitioner with respect to taxable years 2000 through 2018, nor had respondent
       made any other determination raised by petitioner herein with respect to
       petitioner's tax years 2000 through 2018 that would confer jurisdiction on the
       Court, as of the date the petition was filed.

Finally, he wrote:

       Upon due consideration, taking into account representations contained in the
       petition, and for the reasons set forth in respondent's motion, it is, ORDERED
       that respondent's Motion To Dismiss for Lack of Jurisdiction, as supplemented, is
       granted, and this case is dismissed for lack of jurisdiction with respect to each
       year placed in issue in the petition upon the ground stated in respondent's motion,
       as supplemented.

       20. Both IRS attorney Wofford and Chief Tax Court judge Foley confirmed that the

Defendant IRS failed to send signed, sworn Notices of Deficiency or Notices of Determination to

me for the period 2000 thru 2018. Without Notice, there can be no valid assessment. Without a

valid assessment, I have no federal tax liability and, therefore, no federal tax “debt”.



                                                 [7]
            Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 8 of 16


                                           Section III
                  Defendant State Concedes No Meaningful Certification from IRS

        21. Defendants State and IRS provided documents concerning me that contained fatal

errors thus, no valid documents exist certifying that I have a “seriously delinquent tax debt” for

any year.

        22. On July 20, 2020, Defendant State filed its Motion for Summary Judgment [12],

which included declarations by State Department employees Eric F. Stein, Director of the Office

of Information Programs and Services (“IPS”) [12-1] and Miguel Gonzalez, Division Chief of

the Informational Technology Liaison branch of the Office of Technical Operations (“TO”) in the

Bureau of Consular Affairs (“CA”) Office of Passport Services (“PPT”) [12-2].

        23. Mr. Stein acknowledged receipt of my August 17, 2018 FOIA request seeking a copy

of the “sworn, signed document” provided to the United States Department of State by the

Department of Treasury’s IRS certifying that I have a “seriously delinquent tax debt”. In

addition, he stated: “As reflected in the parties’ Joint Status Reports dated May 19, 2020 and

June 18, 2020, ECF Nos. 9 and 10, the Department informed Plaintiff that it did not have such

certification.”

        24. In his declaration, Mr. Gonzalez provided, a copy of a Memorandum of

Understanding (“MOU”) between the IRS and State Department, which describes a streamlined

process by which IRS provides a weekly electronic certification to State, in the form of a

certified list of taxpayers with “seriously delinquent federal tax debt”.

        25. On August 13, 2020, after studying the MOU, I filed a Motion for Enlargement of

Time…. [14] to gather evidence relative to the list. On that same date, this Court granted my

Motion, via Minute Order, and reset the deadline to file my Reply to Defendant State’s Motion

for Summary Judgment [12], and Defendant State’s Opposition to Plaintiff’s Motion for

Summary Judgment [13] to September 18, 2020.

                                                 [8]
           Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 9 of 16


       26. On July 22, 2020, I submitted a Freedom of Information Act (FOIA) request to both

the IRS and the State Department requesting the following:

       •    A copy of the Notice CP508C certifying that I have a "seriously delinquent tax
            debt", and
       •    A printout of the listing of "taxpayers" with "seriously delinquent tax debt",
            showing only my name and redacting all other names.
       •    Also, since I discovered the existence of the listing from the MOU
            (Memorandum of Understanding) provided in the State department
            employees' Declarations in the Government's last filing, I also asked to see
            evidence of how that listing gets "certified".

As of the date of this filing, I have not received a FOIA response from the State Department.

       27. Before going further, I request that the Court Notice the meaning of the words

“certification” and “attest”, as defined in Black’s Law Dictionary:

       •    certification: n, 1. The act of attesting. 2. The state of having been attested. 3.
            An attested statement.
       •    attest: vb, 1. To bear witness: testify. 2. To affirm to be true or genuine; to
            authenticate by signing as a witness. [Emphasis added]

       28. On September 3, 2020, in response to my FOIA, Defendant IRS provided nineteen

(19) pages of information. [See Exh. A].

       The following is a listing of the information received:

       •    Pages 1 thru 3 – IRS FOIA response transmittal letter dated September 3,
            2020.

       •    Pages 4 thru 8 - A copy of a June 18, 2018 CP508C stating that, for 2003-
            2012, I have a seriously delinquent federal tax debt of $470,535.27. Take note
            of the Tucson, Arizona address where the IRS sent the CP508C. In my 71
            years on this earth, I have NEVER lived in Arizona. Also note the IRS’
            reference to a Form 1040A. For the years listed, I do not recall filing a Form
            1040A.

       •    Page 9 - June 18, 2018, email at 9:34am from David Bonanzinga, Program
            Analyst - Passport, SBSE Collection Policy to Lisa Beard, Acting Deputy
            Commissioner, SBSE. In this email, he transmits to her a link to the "Passport
            Shared Folder" where the "passport file" is located, for her to view. According
            to the email, the file contains 20,797 records (20,558 new certifications + 239

                                                  [9]
Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 10 of 16


    records reversing their certifications). Also included in the email is the
    "certification" language that he asked her to concur with and authorize.

    One hour and 29 minutes later, at 11:03am, Lisa Beard responds with "I
    concur. Thank you." Ms. Beard provided no signature or attestation under
    penalty of perjury. Therefore, this list was not “certified” in any way. In
    addition, it seems implausible that, in less than an hour and a half, Ms. Beard
    could possibly “certify” and “attest to” the accuracy of a list containing
    20,558 names of “taxpayers” with seriously delinquent federal tax debt.

•   Page 10 - This is a June 13, 2018 memo from Mary Beth Murphy -
    Commissioner, SBSE to Lisa Beard - Acting Deputy Commissioner, SBSE. In
    this memo, Ms. Murphy delegates authority for Ms. Beard to "sign all official
    correspondence on my behalf."

    The Court is requested to Notice that, absent a Delegation of Authority to Ms.
    Beard, Commissioner Mary Beth Murphy would be the official who
    “certifies” the weekly listing sent to State.

•   Page 11 - This is a printout of my alleged 2003-2012 information contained in
    the listing to State. Take note of the erroneous Tucson, Arizona address
    providing evidence that IRS’ records concerning me are erroneous and,
    therefore, unreliable.

•   Page 12 thru 16 - A copy of a July 2, 2018 CP508C for 2013. Again, take note
    of the erroneous Tucson, Arizona address where the IRS sent the CP508C.
    Also note the IRS’ reference to a Form 1040. For the year 2013, I do not recall
    filing a Form 1040.

•   Page 17 - July 2, 2018, email at 1:04pm from David Bonanzinga, Program
    Analyst - Passport, SBSE Collection Policy to Lisa Beard, Acting Deputy
    Commissioner, SBSE. In this email, he transmits to her a link to the "Passport
    Shared Folder" where the "passport file" is located, for her to view. According
    to the email, the file contains 24,176 records (23,797 new certifications + 379
    records reversing their certifications). Also included in the email is the
    "certification" language that he asked her to concur and authorize.

    One hour and 53 minutes later, at 2:57pm, Lisa Beard responds with "I
    approve, thank you." Ms. Beard provided no signature or attestation under
    penalty of perjury. Therefore, this list was not “certified” in any way. In
    addition, it seems implausible that, in less than an hour and a half, Ms. Beard
    could possibly “certify” and “attest to” the accuracy of a list containing
    23,797 names of “taxpayers” with seriously delinquent federal tax debt.

•   Page 18 - This is a June 29, 2018 memo from Mary Beth Murphy -
    Commissioner, SBSE to Lisa Beard - Acting Deputy Commissioner, SBSE. In
    this memo, Ms. Murphy delegates authority for Ms. Beard to "sign all official
    correspondence on my behalf."

                                       [10]
        Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 11 of 16



           The Court is again requested to Notice that, absent a Delegation of Authority
           to Ms. Beard, Commissioner Mary Beth Murphy would be the official who
           “certifies” the weekly listing sent to State.

       •   Page 19 - This is a printout of my alleged 2013 information contained in the
           listing to State. Again, take note of the erroneous Tucson, Arizona address
           providing evidence that IRS’ records concerning me are erroneous and,
           therefore, unreliable.

       29. I request the Court Notice the certification language that Lisa Beard approved in both

the June 18, 2020 and July 2, 2020 emails from David Bonanzinga, which reads as follows:

           “I certify that the taxpayers listed in the file named
           PDIRW.1713MS.F011.X201824 that are denoted with an indicator of N have
           a seriously delinquent tax debt. I further certify that, for taxpayers denoted
           with an indicator of D, reversal of their existing certifications of seriously
           delinquent tax debt is warranted. I direct that the file be transmitted to the
           State Department.”

       30. Given the implausibility that she could have reviewed the IRS list containing 20,000+

names in less than 2 hours, her “certification” must be based on the “presumption of

correctness”. Also, there is no evidence she attested to (signed under penalty of perjury) the

authenticity or accuracy of the list. She merely rubber-stamped the list given to her by Mr.

Bonanzinga and he then forwarded it to State.

       31. Further, given the fact I have shown that the information concerning me, both the

CP508C and the listing, contain material errors (incorrect address, Form 1040/1040A, failure to

certify), I believe, and have reason to believe, that my passport renewal application was denied

unlawfully.

       32. Speaking directly to the incorrect address in the IRS’ records, since September of

2016, I have lived in Hurst, Texas. I have been involved in filing, or assisting others in filing,

fifteen (15) lawsuits in District Court, sixteen (16) cases in Appeals Courts, and fourteen (14)

Petitions to the Supreme Court. In those cases in which the Commissioner of the IRS was served,

my current address was shown prominently in the pleadings. Given that the two CP508Cs were

                                                [11]
        Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 12 of 16


allegedly mailed in 2018, the IRS should have had my correct address in their records for two (2)

years prior. Therefore, there is no excuse for the IRS to have mailed them to the incorrect address

in Tucson, Arizona, where I have never lived. Nor is there any excuse for the incorrect Arizona

address to be shown as mine in the IRS’ listing of Americans with alleged “significant delinquent

federal tax debt”.

       33. The discovery that the IRS’ information on me is incorrect in multiple ways provides

sufficient evidence to overcome the Government's "presumption of correctness”.

       34. Defendants State and IRS provided documents concerning me that contained fatal

errors thus, no valid documents exist certifying that I have a “seriously delinquent tax debt” for

any year.

                        Weldon v. U.S., Supreme Court Docket 98-383

       35. Here, I provide relevant cites to Weldon v. U.S., supporting my position that, based on

the ruling by Judge Foley in my Tax Court case stating that Defendant IRS failed to issue Notices

of Determination or Notices of Deficiency to me for the years 2000-2018, valid assessments

were never performed, so, I have no tax liability for those years. The result is this: the IRS

unlawfully confiscated more than $30,000 from my earnings and Social Security benefits,

unlawfully placed my name on its list of Americans with seriously delinquent federal tax “debt”,

thus, causing Defendant State to unlawfully reject my application to renew my passport.

       36. In the referenced case, [See Exh. E], Petitioner Larry C. Weldon asserted that his tax

obligations were unenforceable because the IRS had allegedly failed to send notices of

deficiency and notices and demands for payment of taxes to his "last known address”, as

required by 26 U.S.C. 6212(b).

    Quoting from Weldon:

       “An assessment is unenforceable, however, if it is based upon a notice of
       deficiency that is determined to be invalid because it was not mailed to the
       taxpayer's "last known address." 26 U.S.C. 6213(a). If the normal 3-year statute
                                               [12]
        Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 13 of 16


       of limitations on assessment and collection specified in 26 U.S.C. 6501(a) has
       expired by the time a notice of deficiency has been determined to have been
       invalid, it is ordinarily too late for the Commissioner to issue another notice of
       deficiency, and the taxes are therefore uncollectible.” [See Exh. E, pgs. 4 and 5]

       37. But what if these Notices were never sent to my "last known address” at all, as was

found in my tax court case? The result would be the same:

           •   no notice sent = no assessment

           •   no assessment = no tax liability

           •   no tax liability = no authority to lien, levy, garnish or seize my property

           •   no authority to lien, levy, garnish or seize my property = no federal tax “debt”

           •   no federal tax “debt” = no authority for the IRS to place my name on a list of

               Americans with “seriously delinquent federal tax debt”

           •   no authority for the IRS to place my name on a list of Americans with “seriously

               delinquent federal tax debt” = no authority for the State Department to revoke my

               passport

           •   Also, with the 3-year statute of limitations having long passed, per Weldon = ALL

               “debt” is canceled.

           •   ALL “debt” is canceled = ALL garnished monies (more than $30,000) should be

               returned to me, with interest.

       38. The bottom line is this: the IRS unlawfully confiscated more than $30,000 from my

earnings and Social Security benefits, unlawfully placed my name on its list of Americans with

seriously delinquent federal tax “debt”, and caused Defendant State to unlawfully reject my

application to renew my passport.




                                                  [13]
        Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 14 of 16


                                       Relief Requested

WHEREFORE, I respectfully request the Court:

    1. Order the IRS to inform the State Department that the certification was erroneous, in

        accordance with 26 U.S.C. §7345(e)(2).

    2. Order the IRS to remove my name and all other personal information from its list of

        Americans with “seriously delinquent federal tax debt”.

    3. Order the IRS to classify my alleged “debt” as uncollectible for the years 2000 thru 2018

        because no Notice of Determination or Notice of Deficiency was sent to me, as

        determined in Tax Court Order of Dismissal in Case #22578-19.

    4. Order the IRS to return ALL monies unlawfully confiscated from me during the years

        2000 thru 2018, estimated to be more than $30,000, plus interest.

    5. Order the State Department, immediately upon receipt of a new passport application from

        me, to waive the passport application fee and issue my new passport.


Dated: October 16, 2020

Respectfully submitted,




Robert A. McNeil
729 Grapevine Hwy#148
Hurst, TX 76054
713-806-5199
bob.mcneil49@gmail.com




                                              [14]
        Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 15 of 16


                                    Verification/Declaration

Comes now Robert McNeil, declaring under penalty of perjury, pursuant to 28 U.S.C. §1746,
that “All the facts stated in the foregoing “Amended Complaint” are absolutely true and correct
to the very best of my knowledge and belief, that I have personal knowledge of almost every fact
alleged, that they are material, admissible, and that I am competent to testify thereto. Every fact
stated above, and every inference derived therefrom, concerning the IRS record falsification
program and the acts of judicial officers during the course of litigation, are absolutely true and
correct, and I am presenting this Declaration under penalty of perjury.

Further, not knowing whether Texas, where I live, is technically “within” or “without” “the
United States”, since that entity has been defined in many varying ways, I request the Court
makes that determination, (and appoint counsel at its earliest convenience to ensure no technical
default deprives me of the substantive justice I respectfully demand!).

That said, if Texas is “without” “the United States”, as that entity is defined by this Court: “I
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C. §1746 that
every material fact, and inference derived therefrom, presented in the foregoing Amended
Complaint, is true and correct.”

If Texas is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of
perjury that every material fact, and inference derived therefrom, presented in the foregoing
Amended Complaint, is true and correct.”

So HELP ME GOD.

Executed on October 16, 2020



__________________________
 Robert McNeil




                                               [15]
        Case 1:20-cv-00329-JDB Document 19 Filed 10/16/20 Page 16 of 16


                              CERTIFICATE OF SERVICE

I, the undersigned, Robert A. McNeil, hereby certify that I caused a true and correct copy of the
attached “Amended Complaint” to be mailed, faxed and/or personally delivered to the below
named parties at the addresses listed below, by depositing the same in the U.S. Mail on or about
October 16, 2020:

U.S. State Department                            Mr. Charles P. Rettig
The Executive Office                             Commissioner, IRS
Office of the Legal Adviser                      Office of Procedure and Administration
Suite 5.600                                      1111 Constitution Ave. NW, Room 5503
600 19th Street, NW                              Washington, D.C. 20224
Washington, D.C. 20522

Mr. William P. Barr, Attorney General            Mr. Michael Sherwin
U.S. Department of Justice                       U.S. Attorney for the District of Columbia
950 Pennsylvania Avenue, NW                      555 Fourth Street, NW
Washington, D.C. 20530-0001                      Washington, D.C. 20530

Mr. Daniel F. van Horn                           Mr. Michael A. Tilghman II
Chief, Civil Division                            Assistant United States Attorney
U.S. Attorney’s Office                           Civil Division
555 Fourth Street, NW                            United States Attorney’s Office for D.C.
Washington, D.C. 20530                           555 Fourth St., NW
                                                 Washington, DC 20530




Robert A. McNeil




                                              [16]
